Citation Nr: 1614197	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for traumatic residuals of fracture right ankle with ankylosis and arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for left tibia and fibula fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has previously been remanded and the requested development has been accomplished.  Most recently, increased ratings were assigned effective the date of the reopened claim.  The claims for further increased ratings as to the issues on the title page remain on appeal.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  The Veteran has received the maximum schedular evaluation for his ankle disability throughout the entire appeal period, and referral for an extraschedular evaluation is not warranted. 

2.  The Veteran's residuals of left tibia and fibula fracture were not manifested by left leg flexion limited to 45 degrees, left leg extension limited to 10 degrees, marked left knee or ankle disability, nonunion of the left knee or ankle, dislocation, recurrent subluxation, or lateral instability at any point during the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for traumatic residuals of fracture right ankle with ankylosis and arthritis have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).

2.  The criteria for an evaluation in excess of 20 percent for left tibia and fibula fracture have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5260, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

This case was remanded by the Board in December 2014 to obtain additional medical records, to clarify findings from an August 2013 VA examination, and to provide a new VA examination.  Following the remand, all appropriate medical records have been secured, and a new examination was provided in February 2015.  The examination involved a review of the entire claims file and an in-person examination.  The examiner addresses the symptomatology relevant to the issues on appeal, and provides an adequate basis for all of the opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  


Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Right Ankle

In an April 2015 supplemental statement of the case, the RO assigned a rating of 40 percent for the Veteran's traumatic residuals of fracture right ankle with ankylosis and arthritis, effective September 11, 2008, the date of receipt of his claim for an increased rating.  The Veteran's right ankle was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5270, pertaining to ankylosis of the ankle.  Under this diagnostic code, a maximum 40 percent evaluation is warranted with ankylosis resulting in abduction, adduction, inversion, or eversion deformity.  According to the February 2015 VA examination, the Veteran has abduction and eversion deformity as a result of right ankle ankylosis.  Thus, the evaluation of 40 percent is proper.

The Board has considered whether the Veteran is entitled to a separate evaluation under any other relevant rating criteria.  For example, Diagnostic Code 5271 allows for a 10 percent evaluation for moderate limitation of motion of the ankle, and a maximum 20 percent evaluation for marked limitation of motion of the ankle.  In this respect, the record demonstrates the Veteran has reduced motion of the right ankle.  See, e.g., February 2015 VA examination.  

However, because the Veteran is already rated for ankylosis, a separate rating for limitation of motion would result in pyramiding.  Pyramiding is not permitted, as it involves the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes.  38 C.F.R. § 4.14 (2015).  While it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Doland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Because ankylosis, by definition, involves immobility of a joint, a separate rating for limitation of motion would result in pyramiding due to an overlap of symptomatology.  

The Veteran also is not entitled to a separate evaluation for his right ankle arthritis.  Traumatic or degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  Thus, symptoms due to the Veteran's right ankle arthritis are already contemplated by the rating criteria pertaining to ankylosis and limitation of motion of the ankle. 

Because the Veteran is already receiving the maximum allowable rating under Diagnostic Code 5270, and because there are no other relevant diagnostic codes which would not result in pyramiding, the evaluation in excess of 40 percent for the Veteran's right ankle disability is not warranted.  The Board has considered the benefit-of-the-doubt rule, but as the preponderance of the evidence is against the claim for a higher evaluation, the rule does not apply.  See 38 U.S.C.A. § 5107.

Left tibia and fibula

In an April 2015 supplemental statement of the case, the RO assigned a rating of 20 percent for the Veteran's left tibia and fibula fracture, effective September 11, 2008, the date of receipt of his claim for an increased rating.  The Veteran was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, pertaining to impairment of the tibia and fibula.  Under this diagnostic code, a 20 percent evaluation is warranted with malunion of the tibia or fibula with moderate knee or ankle disability; a 30 percent evaluation is warranted with malunion of the tibia or fibula with marked knee or ankle disability; and a maximum 40 percent evaluation is warranted with nonunion of the tibia or fibular, with loose motion, requiring brace.  

The evidence demonstrates the Veteran's left tibia and fibula fracture impacts his left knee, and as a result, the Board will also consider the relevant diagnostic codes pertaining to the knee specifically.  See February 2015 VA examination.  

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).
 
Finally, Diagnostic Code 5258 allows for a 20 percent evaluation in the presence of cartilage, semilunar, dislocated with frequent episodes of  "locking," pain, and effusion into the joint. 

Turning to the evidence, a February 2009 VA examiner found no objective evidence of malunion or nonunion as a result the Veteran's tibia and fibula fracture.  The left knee exhibited full range of motion with no pain or instability.   There are no findings of subluxation or lateral instability, or dislocation.  An August 2013 VA examiner also found no evidence of malunion, and there was no moderate or marked knee or ankle disability.  Specific range of motion of the Veteran's left knee was not measured, though the examiner described the fractures as "completely healed" with no loose motion.

In February 2015, the VA examiner who performed the August 2013 examination performed another examination, and indicated recent X-rays revealed moderate to severe posterior manic degenerative narrowing along the shaft regions of the left tibia and fibula involving the ankle mortise joint space.  She indicated the Veteran's status post tibia/fibula fracture results in moderate functional limitation.  

The Veteran displayed minimally reduced motion of the left knee.  Initial range of motion testing revealed 0 degrees extension and 130 degrees flexion, while repetitive use testing revealed 0 degrees extension and 125 degrees flexion.  There was no evidence of joint instability or recurrent subluxation.  There was no left knee ankylosis.  There was no finding of dislocation of the left knee with associated locking pain or effusion into the joint. 

The Board has reviewed all of the treatment reports of record.  Although they document treatment to the Veteran's left leg, none of the treatment records offer specific range of motion measurements, and none of them specifically indicate the Veteran's left tibia and fibula fracture manifests in marked knee or ankle disability, nonunion of the knee or ankle, lateral instability, or recurrent subluxation, or dislocation or effusion into the knee joint.  

Thus, the competent evidence of record establishes that an evaluation in excess of 20 percent is not warranted.  The evidence demonstrates the Veteran's tibia and fibula fractures manifests in, at most, malunion resulting in a moderate knee or ankle disability.  There is no competent evidence of marked knee or ankle disability, nonunion of the left knee or ankle, dislocation, recurrent subluxation, or lateral instability.  There also is no competent evidence the motion of the Veteran's left knee was limited to 10 degree extension or 45 degrees flexion at any point throughout the appeal period.  

The Board acknowledges the Veteran's subjective complaints of painful motion, weakness, and difficulty engaging in activities.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).  To the extent the Veteran's experiences painful motion, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion to a compensable degree, and as such, it does not serve as a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").  

Therefore, entitlement to an evaluation in excess of 20 percent for left tibia and fibula fracture is denied.  The Board has considered the benefit-of-the-doubt rule, but as the preponderance of the evidence is against the claim for a higher evaluation, the rule does not apply.  See 38 U.S.C.A. § 5107.

Final considerations

The discussion above reflects that the symptoms of the Veteran's right ankle, and left tibia and fibula, are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain, weakness, and loss of motion, as well as functional effects on daily and occupational activities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board recognizes entitlement to a total disability evaluation is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  However, the evidence does not demonstrate the Veteran's right ankle and left tibia and fibula disabilities specifically prevent him from working.  While the February 2015 VA examiner indicates the Veteran has pain and difficulty ambulating, there is no suggestion (nor does the Veteran specifically allege) that he is unable to work due to his service-connected disabilities.  Thus, referral or remand for consideration of a total disability evaluation based on individual unemployability during this period of the appeal is not warranted.  


ORDER

Entitlement to an evaluation in excess of 40 percent for traumatic residuals of fracture right ankle with ankylosis and arthritis is denied.

Entitlement to an evaluation in excess of 20 percent for left tibia and fibula fracture is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


